Exhibit 10.14

SEABOARD CORPORATION

 

EXECUTIVE OFFICERS’ BONUS POLICY

PURPOSE:  The purpose of this policy is to establish guidelines for the payment
of bonus compensation to the named executive officers of Seaboard Corporation
(the “Company”).  The bonus compensation of the named executive officers of the
Company who are participants (“Incentive Plan Participants”) in the Seaboard
Corporation Executive Incentive Plan (the “Incentive Plan”) is subject to the
provisions of the Incentive Plan.

AFFECTS:  The Chief Executive Officer and the other named executive officers of
Seaboard Corporation, as defined in Item 402 of Regulation S‑K.  This Bonus
Policy does not affect any contractual minimum bonus amount an executive officer
may be entitled to receive pursuant to the terms of an employment agreement with
the Company.  Although such contractual minimum bonus amount will not be
governed by the Incentive Plan or this policy, the amount of such minimum bonus
amount will be taken into account in determining the amount of bonus
compensation to award under this Bonus Policy

POLICY:

1.



Bonus Compensation Philosophy:  The Company maintains the philosophy that
determination of bonus compensation for its executive officers is based upon a
recognition that these officers are responsible for implementing the Company’s
long‑term strategic objectives.  All executive compensation, including the bonus
portion, is designed to attract and retain top executive employees.

2.



Basis for Determination of Bonus Compensation:

·



With respect to the Incentive Plan Participants, each year, depending on the
Company’s pre-established, shareholder-approved performance metrics, the
Incentive Plan Participants may be eligible for a cash payment under the
Incentive Plan.  To the extent the Incentive Plan Participants become eligible
for a compensatory payment under the Incentive Plan, the Company’s Incentive
Compensation Committee is authorized to exercise discretion to reduce the amount
of the cash payment that the Incentive Plan Participants are eligible to receive
under the Incentive Plan.

·



With respect to named executive officers who are not Incentive Plan
Participants, the Board of Directors shall determine the annual bonus
amounts.  This determination will be based on a subjective review of the
Company’s financial performance, an assessment of each such officer’s individual
contribution to that performance and other discretionary factors.  In the event
an executive officer has an Employment Agreement which requires that the
Corporation pay a minimum annual bonus, in no event will the Board of Directors
reduce the annual bonus to an amount less than the minimum bonus.

·



The amount assigned to each officer is discretionary.

3.



Method and Timing of Payments:  Payments will be made in cash before March 15
following the end of the fiscal year to which the bonus compensation relates.

4.



Compliance with Section 409A of the Internal Revenue Code.  It is the intent of
the Company that all payments made under this Bonus Policy will be exempt from
Section 409A of the Code and the Treasury regulations and guidance issued
thereunder (“Section 409A”) pursuant to the “short‑term deferral”
exemption.  Notwithstanding any provisions of this Bonus Policy to the contrary,
(i) this Bonus Policy shall not be amended in any manner that would cause any
amounts payable hereunder that are not subject to Section 409A to become subject
thereto (unless they also are in compliance therewith), and the provisions of
any purported amendment that may reasonably be expected to result in such
non‑compliance shall be of no force or effect with respect to this Bonus Policy;
and (ii) the Company, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify this Bonus Policy to reflect the intention that this Bonus Policy
qualifies for exemption from or complies with Section 409A in a manner that as
closely as practicable achieves the original intent of this Bonus Policy and
with the least reduction, if any, in overall benefit to a Participant to comply
with Section 409A on a timely basis, which may be made on a retroactive basis,
in accordance with regulations and other guidance issued under
Section 409A.  Neither the Company nor the Board makes any representation that
this Bonus Policy shall be exempt from or comply with Section 409A, and makes no
undertaking to preclude Section 409A from applying to the Plan.

EFFECTIVE DATE:  As of the 2017 bonus, and supersedes all Executive Bonus
Policies in effect prior thereto with respect to the named executive officers.



--------------------------------------------------------------------------------